 

EXHIBIT 10.24

 

Executive Severance and Non-Competition Agreement

 

 

This Agreement is made on this 1st day of February, 2016, by and between
Ingredion Brasil - Ingredientes Industrias Ltda., a Brazilian corporation (the
“Company”), and Ernesto Pousada (the “Executive”).

 

WHEREAS, the Executive is a key employee of the Company, and

 

WHEREAS, the Company wishes to assure that it will have the continued dedication
of the Executive and the availability of the Executive‘s advice and counsel
notwithstanding the possibility, threat or occurrence of a bid to take over
control of Ingredion Incorporated (the "Parent"), and to induce the Executive to
remain in the employ of the Company; and

 

WHEREAS, the Executive is willing to continue to serve the Company taking into
account the provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreements of the parties herein contained, the parties agree as follows:

 

 





--------------------------------------------------------------------------------

 

 

Article 1.  Change in Control

 

1.1     Benefits shall be provided under Article 3 hereof only in the event
there shall have occurred a “Change in Control”, as such term is defined below,
and the Executive’s employment by the Company shall thereafter have been
terminated by the Company in accordance with Article 2 below within the period
beginning on the date of the “Change in Control” and ending on the second
anniversary of the date of the “Change in Control” (the “Protection Period”). If
any Protection Period terminates without the Executive’s employment having been
terminated by the Company, any subsequent “Change in Control” shall give rise to
a new Protection Period. No benefits shall be paid under Article 3 of this
Agreement if the Executive’s employment terminates outside of a Protection
Period.

(a)  “Change in Control” shall mean:

(1)   The acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
beneficial ownership within the meaning of Rule 13d-3 promulgated under the
Exchange Act, of 20% or more of either (i) the then outstanding shares of common
stock of the Parent (the “Outstanding Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Parent entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
excluding, however, the following: (A) any acquisition directly from the Parent
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Parent), (B) any
acquisition by the Parent, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Parent or any corporation
controlled by the Parent or (D) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 1.1(a); provided further, that for purposes of clause (B), if any
Person (other than the Parent or any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any corporation controlled by the
Parent) shall become the beneficial owner of 20% or more of the Outstanding
Common Stock or 20% or more of the Outstanding Voting Securities by reason of an
acquisition by the Parent, and such Person shall, after such acquisition by the
Parent, become the beneficial owner of any additional shares of the Outstanding
Common Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;

(2)   Individuals who, as of the beginning of any consecutive two-year period
constitute the Board of Directors of the Parent (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board of Directors;
provided that any individual who subsequently becomes a director of the Parent
and whose election, or nomination for election by the Parent’s stockholders, was
approved by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially

2

--------------------------------------------------------------------------------

 

 

elected as a director of the Parent as a result of an actual or threatened
solicitation by a Person other than the Board of Directors for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board of Directors
shall not be deemed a member of the Incumbent Board;

(3)   The consummation of a reorganization, merger or consolidation of the
Parent or sale or other disposition of all or substantially all of the assets of
the Parent (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which (i) all or substantially all of the individuals or
entities who are the beneficial owners, respectively, of the Outstanding Common
Stock and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Parent or all or
substantially all of the Parent’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii)  no Person
(other than: the Parent; any employee benefit plan (or related trust) sponsored
or maintained by the Parent or any corporation controlled by the Parent; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 15% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

(4)   The consummation of a plan of complete liquidation or dissolution of
the Parent.

(b)      For purposes of this Agreement, the term “Affiliate” shall mean any
corporation in which the Parent possesses directly or indirectly fifty percent
(50%) or more of the total combined voting power of all classes of stock.





3

--------------------------------------------------------------------------------

 

 

Article 2.  Termination Following Change in Control

 

2.1     The Executive shall be entitled to the benefits provided in Article 3
hereof upon any termination of his employment by the Company within a Protection
Period, except if the termination of his employment occurs due to his death or
by the Company for “Cause”.    As a condition of receiving the benefits under
this Agreement, the Executive agrees to cooperate with the Company and the
Affiliates in effecting his termination of employment by the Company.    In any
case, irrespective of whether payment under this Agreement or otherwise applies,
any termination of the employment relationship of the Executive will need to
follow the specific procedures applicable under Brazilian employment law. This
Agreement does not represent job protection/ security to the Executive and, may
be terminated at any time, provided that applicable law or collective bargaining
agreement does not provide otherwise.

(a)      Cause.  Termination of the Executive’s employment by the Company for
“Cause” shall be defined as provided in Article 482 of the Labor Code in Brazil.
 

(b)      Without Cause.  Termination of Executive's employment by the Company at
the Company's initiative for any reason other than for Cause or due to his
death. 

(c)      Transfers; Sale of an Affiliate.  A transfer of employment from the
Company to an Affiliate, from an Affiliate to the Company, or between Affiliates
(including in each case without limitation a transfer due to merger or other
consolidation) shall not be considered a termination of employment for purposes
of this Agreement. If the Parent’s direct or indirect ownership of a corporation
is reduced so as to cause such corporation to cease to be an  “Affiliate” as
defined in Section 1.1(b) of this Agreement and the Executive continues in
employment with such corporation, this shall not be considered as a termination
of the Executive's employment agreement for any purposes, including for purposes
of this Agreement. Thus, Executive shall not be entitled to any benefits
pursuant to Article 3 unless (a) a Change in Control occurred prior to such
reduction in ownership and (b) the Executive‘s employment terminates within the
Protection Period beginning on the date of such Change in Control under
circumstances that would have entitled the Executive to benefits if such
corporation were still an Affiliate.

Article 3.  Benefits Upon Termination Within Protection Period

 

3.1     If, within a Protection Period, the Executive’s employment by the
Company shall be terminated by the Company other than because of his death or
for Cause, the Executive shall be entitled to the benefits provided for below:

(a)      The Company shall pay to the Executive through the date of the
Executive’s termination of employment outstanding salary then in effect,
together with vacation accrued and unused to the date on which Executive’s
employment terminates, and all other benefits due to Executive through the date
of Executive’s termination of employment, in accordance with the standard
payroll and other practices / policies of the Company.

 



4

--------------------------------------------------------------------------------

 

 

(b)      The Company shall also pay to the Executive the amount equal to the
target annual bonus established for the Executive under the Company’s annual
bonus plan for the fiscal year in which the Executive’s termination of
employment occurs, reduced pro rata for that portion of the fiscal year during
which Executive actually provided services to the Company. 

(c)       The Company shall pay the Executive an additional termination bonus in
the gross amount equivalent to the amount obtained in (i) below (the "Protection
Termination Bonus").   For the purposes of this Agreement, last annual base
salary is equivalent to 13.33 times Executive's monthly base salary then in
effect.   The Protection Termination Bonus shall be made in one single
installment no later than ninety (90) days after the date of the Executive's
termination of employment, and shall be inclusive of any and all other amounts
due to him from the Company or any Affiliate for termination of the Executive's
employment with the Company, including, without limitation, any severance
payments or termination indemnities (including FGTS and any applicable notice)
due in accordance with any applicable statute or statutes, as well as by the
amounts payable under Section 6.4 of this Agreement.

(i)  The Protection Termination Bonus shall equal two (2) times the sum of (A)
the Executive's last annual base salary and (B) the Executive's target annual
bonus for the fiscal year in which the Executive’s termination of employment
occurs, minus the sum of (C) all termination and severance payments due in
accordance with applicable Brazilian law and (D) the restrictive covenants
indemnity payable under Section 6.4 of this Agreement; [2*(A+B)]-(C+D)

(d)      All other rights and benefits that the Executive is vested in, pursuant
to other plans and programs of the Company such as the Retention Bonus so that
in the case of involuntary termination (excluding death, disability or cause),
during the first 3 years of employment, the Retention bonus will fully vest in
the amount of USD 450,000 (four hundred and fifty thousand dollars.  

The Executive shall be entitled to all payments and benefits provided for by or
pursuant to this Section 3.1 whether or not he seeks or obtains other
employment, except as otherwise specifically provided in this Section 3.1.    In
any case, irrespective of whether payment under this Agreement or otherwise
applies, any termination of the employment relationship of the Executive will
need to follow the specific procedures applicable under Brazilian employment
law.

Article 4.  Benefits Upon Termination Outside of Protection Period

 

4.1     If, outside of a Protection Period, the Executive’s employment by the
Company shall be terminated by the Company without Cause, and other than due to
his death, the Executive shall be entitled to the benefits provided for below:

(a)      The Company shall pay to the Executive through the date of the
Executive’s termination of employment outstanding salary then in effect,
together with vacation accrued and unused to the date on which Executive’s
employment terminates, and all other benefits due to Executive through the date
of Executive’s termination of

5

--------------------------------------------------------------------------------

 

 

employment, in accordance with the standard payroll and other practices of the
Company.

(b)       The Company shall also pay to the Executive a termination bonus in the
gross amount equivalent to the amount obtained in (i) below (the "Non-Protection
Termination Bonus").    For the purposes of this Agreement, last annual base
salary is equivalent to 13.33 times Executive's monthly base salary then in
effect.  The Non-Protection Termination Bonus shall be made in one single
installment no later than ninety (90) days after the date of the Executive's
termination of employment and shall be inclusive of any and all other amounts
due to him from the Company or any Affiliate for termination of the Executive's
employment with the Company, including, without limitation, any severance
payments or termination indemnities (including FGTS and any applicable notice)
due in accordance with any applicable statute or statutes, as well as by the
amounts payable under Section 6.4 of this Agreement.

(i)  The Non-Protection Termination Bonus shall equal one  (1) times (A) the
Executive's last annual base salary, minus the sum of  (B) all termination and
severance payments due in accordance with applicable Brazilian law and (C) the
restrictive covenants indemnity payable under Section 6.4 of this Agreement;
(1*A)-(B+C).

(c)       All other rights and benefits that the Executive is vested in,
pursuant to other plans and programs of the Company such as the Retention Bonus
so that in the case of involuntary termination (excluding death, disability or
cause), during the first 3 years of employment, the Retention bonus will fully
vest in the amount of USD 450,000 (four hundred and fifty thousand dollars.

In any case, irrespective of whether payment under this Agreement or otherwise
applies, any termination of the employment relationship of the Executive will
need to follow the specific procedures applicable under Brazilian employment
law.

Article 5.  Benefits Payment Schedule

 

5.1     Payment Schedule. Payments due to the Executive pursuant to Article 3 or
Article 4 shall be paid or commence no later than ninety (90) days after the
date of the Executive's termination of employment.

All amounts and benefits payable hereunder shall be reduced by any and all
required or authorized withholding and deductions.

Notwithstanding the above, the Company’s obligation to pay the amounts due to
the Executive pursuant to Article 3 or Article 4 of this Agreement, to the
extent they were not already paid, shall cease immediately and such payments
will be forfeited, if the Executive violates any condition described in Sections
6.1, 6.2 or 6.3, after his termination of employment. To the extent already
paid, should the Executive violate any condition described in Sections 6.1, 6.2
or 6.3, after his termination of employment, such amounts provided hereunder
shall be repaid in their entirety by the Executive to the Company, and all
rights to such payments shall be forfeited.



6

--------------------------------------------------------------------------------

 

 

Article 6.  Restrictive Covenants

 

The Executive acknowledges and agrees that he is agreeing to comply with the
restrictive covenants in this Article 6 as a term and condition of, and in
consideration for, his being hired by the Company as President, South America,
and the compensation and other benefits set forth in his letter agreement dated
November 28th, 2015. 

6.1     Confidentiality.  The Company has advised the Executive and the
Executive acknowledges that it is the policy of the Company to maintain as
secret and confidential all Protected Information (as defined below), and that
Protected Information has been and will be developed at substantial cost and
effort to the Company. The Executive shall not at any time, directly or
indirectly, divulge, furnish or make accessible to any person, firm,
corporation, association, or other entity (otherwise than as may be required in
the regular course of Executive’s employment), nor use in any manner, either
during the Executive’s employment period or after the termination, for any
reason, any Protected Information, or cause any such information of the Company
or the Affiliates to enter the public domain. For purposes of this Agreement,
“Protected Information” means trade secrets, Confidential Information (as
defined below) or proprietary information of the Company as well as those of the
Company's clients and prospective clients, customers and potential customers
(collectively, the "Customers"); provided, however that information that is in
the public domain (other than as a result of a breach of this Agreement),
approved for release by the Company or lawfully obtained from third parties who
are not bound by a confidentiality agreement with the Company, is not Protected
Information. By way of illustration and not limitation, “Confidential
Information” shall include the results of client opinion surveys, research and
development plans or projects, client data, client survey and Company reports;
computer materials such as programs, instructions, source and object code, and
printouts; formulas; inventions, developments, and discoveries; product testing
information; business improvements, processes, marketing and selling ideas;
business plans (whether pursued or not); budgets; unpublished financial
statements; licenses; pricing, pricing strategy and cost data; information
regarding the skills and compensation of employees of the Company; the
identities of the Company's Customers and any Customer data, including, without
limitation, any banking information and credit card data; the particular
preferences, likes, dislikes and needs of those Customers; Customer information
regarding contact persons, pricing, sales calls, daily routine,  timing, sales
and services terms, and service plans; methods, practices, strategies,
forecasts, know-how, and other marketing techniques; the identities of key
accounts and potential key accounts; the identities of the Company's suppliers
and consultants, all information about those supplier and Consultant
relationships such as contact person(s), pricing and other terms.

6.2     Non-solicitation.  During the term of this Agreement and for a period
after the Executive’s date of termination of employment equal to either (i)
twenty-four  (24) months if the Executive’s employment by the Company is
terminated by the Company within a Protection Period or (ii) twelve (12) months
if the Executive’s employment by the Company is terminated by the
Company outside of a Protection Period, the Executive shall not, directly or
indirectly, other than on behalf of the Company:

(A)     Induce or assist in the inducement of any individual away from
the Company’s or any Affiliate's  employ or from the faithful discharge of such
individual’s

7

--------------------------------------------------------------------------------

 

 

contractual and fiduciary obligations to serve the Company’s or any Affiliate's
 interests with undivided loyalty; or

(B)      Induce or assist in the inducement of any Customer, individual or
entity that provides services to the Company or any Affiliate to reduce any such
services provided to, or to terminate their relationship with the Company or any
Affiliate.  

6.3     Non-competition.  The Executive expressly acknowledges that the Company
and the Affiliates market and sell products globally, and given the Executive’s
substantial experience and expertise in the industry including his significant
exposure, access to, and participation in the development of the Company’s and
the Affiliates’ strategy, marketing, intellectual property and confidential and
proprietary information, his business affiliation with any individual or entity
that sells or develops products similar to, or that may serve as a substitute
for, the Company’s or any Affiliate's  products, would cause substantial and
irreparable harm to the Company’s, and/or Affiliate's  business.  Accordingly,
the Executive agrees that during his employment with the Company, and for a
period after the termination of his employment with the Company equal to either
(i) twenty-four  (24) months if the Executive’s employment by the Company is
terminated by the Company within a Protection Period or (ii) twelve (12) months
if the Executive’s employment by the Company is terminated by the
Company outside of a Protection Period, the Executive shall not, directly or
indirectly, other than on behalf of the Company or the Affiliates, participate
or become involved as an owner, partner, member, director, officer, employee, or
consultant, or otherwise enter into any business relationship, with any
individual or entity anywhere in the world that develops, produces,
manufactures, sells, or distributes starch, corn, rice, potato, stevia,
corn oils, sweeteners, starches concentrates or other products produced by
the Company or any Affiliate or that could be used as a substitute for such
products including, but not limited to, Tapioca, Manioc, Yucca or Potato
starches,  flours, syrups and sweeteners; Dextrose, Stevia-based or other high
intensity sweeteners, Glucose, Polyols, HFCS, High Maltose syrup, texturants,
and Maltodextrin sweeteners; Prebiotics; Omega-3; seed development, emulsifiers,
encapsulates, non-synthetic green biomaterial products derived from starches,
Inulin fibers; Corn oil; Gluten protein; and Caramel Color, fruit concentrates,
fruit purees, fruit essences or formulated fruit products, vegetable
concentrates, vegetable purees, vegetable essences or formulated vegetable
products, and specifically including but not limited to the following entities
that manufacture such or similar products:  ADM, Cargill, Bunge, Roquette,
Staley, Tate & Lyle, Avebe, Arcor, Tereos/Syral, CP Kelco and Halotek, including
subsidiaries or divisions thereof or any entity which succeeds to a relevant
business.

6.4     Indemnity of Restrictive Covenants. As an indemnity for the
non-competition and non-solicitation covenants of Section 6.2 and Section 6.3 of
this Agreement, the Company agrees to pay to Executive the gross equivalent of
50% of the Executive's base salary per month of the non-compete and
non-solicitation period that is applicable under Section 6.2 and Section 6.3 of
this Agreement (the "Restrictive Covenant Indemnity").  Half of the Restrictive
Covenant Indemnity will be due and payable upon the Executive's termination of
employment by the Company and half of the Restrictive Covenant Indemnity will be
come due and payable upon the expiration of the applicable non-compete and
non-solicitation period.

(A)     Provided that the non-compete and non-solicitation covenants set forth
in Section 6.2 and Section 6.3 of this Agreement are duly observed and complied
with

8

--------------------------------------------------------------------------------

 

 

by the Executive, the amount provided in this Section 6.4 shall be deposited in
a bank account of the  Executive's choosing.

(B)     Notwithstanding any of the foregoing, Company reserves the right, at its
sole discretion, to reduce or waive the enforcement of the non-compete and
non-solicitation periods referred to in Section 6.2 and Section 6.3 of this
Agreement. In the event the Company decides to waive or reduce such
provision(s),  Company will inform the Executive of its decision no less than
ten (10) days from the termination of the Executive's employment agreement with
the Company. In case of full or partial waiver of enforcement of the non-compete
and non-solicitation periods referred to in Section 6.2 and Section 6.3 of this
Agreement,  the indemnity set forth in  this Section 6.4 above will not be due
to the Executive for such period of time the respective non-compete and
non-solicitation is waived.

 

6.5     Injunctive Relief.   The Executive acknowledges and agrees that the
covenants contained in this Article 6 are reasonable in scope and duration, and
are necessary to protect the Company’s and the Affiliates’ legitimate business
interests.  Without limiting the rights of the Company and/or the Affiliates to
pursue any other legal and/or equitable remedies available to them for any
breach by the Executive of the covenants contained in this Article 6, the
Executive acknowledges that a breach of those covenants would cause a loss to
the Company and/or the Affiliates for which it could not reasonably or
adequately be compensated by damages in an action at law, that remedies other
than injunctive relief could not fully compensate the Company and/or
the Affiliates for a breach of those covenants and that, accordingly,
the Company and/or the Affiliates shall be entitled to seek injunctive relief to
prevent any breach or continuing breaches of the Executive’s covenants as set
forth in this Article 6.  It is the intention of the parties that if, in any
action before any court empowered to enforce such covenants, any term,
restriction, covenant, or promise is found to be unenforceable, then such term,
restriction, covenant, or promise shall be deemed modified to the extent
necessary to make it enforceable by such court.

Article 7.  No Other Severance Benefits; Right to Other Plan Benefits

 

The Executive hereby covenants and agrees that all the amounts he may be
entitled to in the event of termination of the Executive’s employment under
circumstances entitling the Executive to benefits hereunder, shall be offset by
any and all other amounts due to him from the Company for dismissal without
cause, including, without limitation, any severance payments or termination
indemnities (including FGTS and any applicable prior notice) due in accordance
with any applicable statute or statutes. Thus, any amounts that are paid to the
Executive as a consequence of the Change in Control are not cumulative with
other severance payments due to the Executive and shall inclusive of any local
termination payments that may be due to him from the Company.   It is further
agreed that the intention when signing this Agreement is to avoid (i) any double
severance or termination payments which could be due under both this Agreement
and Brazilian law and/or the Executive's employment agreement with the Company
and (ii) any duplication of other benefits that the Executive is entitled to
receive under his employment agreement with the Company or in accordance with
Brazilian statutory provisions and/or pursuant to any other legal basis.    



9

--------------------------------------------------------------------------------

 

 

Article 8.  Termination of Employment Agreements

 

Any and all employment agreements entered into between the Company and the
Executive prior to the date of this Agreement, with the exception of the
employment agreement between the Executive and Ingredion Brasil - Ingredientes
Industriais Ltda. dated February 1st, 2016, are hereby terminated, except to the
extent not permitted by applicable law.

Article 9.  Termination and Amendment; Successors; Binding Agreement

 

9.1     This Agreement shall terminate on the close of business on the day
preceding the one-year anniversary of the date of this Agreement. However, the
term of this Agreement shall automatically be renewed for successive one year
periods, unless at least six (6) months prior to such anniversary date of this
Agreement, the Company or the Executive shall have given notice to the other
party, in accordance with Article 10, that this Agreement shall not be extended;
provided that the Company shall not give such notice prior to the second
anniversary of the agreement This Agreement may be amended only by an instrument
in writing signed by the Company and the Executive consistent with Article
10 hereof.  Subject to Section 5.1 and Article 7, the Company expressly
acknowledges that, during the term of this Agreement, the Executive shall have a
binding and irrevocable right to the benefits set forth hereunder in the event
of his termination of employment by the Company during a Protection Period to
the extent provided in Section 2.1. Any purported amendment or termination of
this Agreement by the Company, other than pursuant to the terms of this Section
9.1, shall be ineffective, and the Executive shall not lose any right hereunder
by failing to contest such a purported amendment or termination.

9.2      This Agreement and all rights of the Executive hereunder shall inure to
the benefit of, and shall be enforceable by, the Executive and the Executive‘s
legal representatives. If the Executive should die while any amounts remain
payable to him hereunder, all such amounts shall be paid to his estate.

9.3     Subject to Section 5.1 and Article 7, the Company‘s obligation to
provide the benefits set forth in this Agreement shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, or other right which the
Company may have against the Executive or anyone else, except as expressly set
forth in this Agreement. All amounts payable by the Company hereunder shall be
paid without notice or demand. Subject to Section 5.1 and Article 7, each and
every payment made hereunder by the Company shall be final, and the Company
shall not seek to recover all or any portion of such payment from the Executive
or from whomsoever may be entitled thereto, for any reason whatsoever.

9.4     As used in this Agreement, “Company” shall mean the Company hereinbefore
defined and any successor which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.



10

--------------------------------------------------------------------------------

 

 

Article 10.  Notice

 

All notices of termination and other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or mailed by registered mail, return receipt requested,
addressed as follows:

If to the Executive:

 

 

Ernesto Pousada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



If to the Company:

 

Ingredion Brasil - Ingredientes Industrias Ltda.

Avenida do Café, Nº 277 - Torre B - 2º Andar - Jabaquara

São Paulo, São Paulo

Attention:  Marcelo Couto, Vice President, Human Resources, South America

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith.

Article 11.  Miscellaneous

 

No waiver by either party of any breach by the other party of, or compliance
with, any provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions at the same or any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of Brazil, without regard to its principles of conflict of laws.    

Article 12.  Validity

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision, which shall remain
in full force and effect.





11

--------------------------------------------------------------------------------

 

 

Article 13.  Legal Expenses; Dispute Resolution;

 

13.1     The Company shall promptly pay all legal fees and related expenses
incurred by the Executive in seeking to obtain or enforce any right or benefit
under this Agreement (including all fees and expenses, if any, incurred in
seeking advice in connection therewith).

13.2     If any dispute or controversy arises under or in connection with this
Agreement, including without limitation any claim under any local law, rule,
decision or order relating to employment or the fact or manner of its
termination, the Company and the Executive shall attempt to resolve such dispute
or controversy through good faith negotiations. In case these negotiations are
frustrated, any disputes or controversy arising therefrom shall be settled in
the Courts of São Paulo, City of São Paulo, Brazil.

 

 

 

* * * * *

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

 

 

 

 

    

/s/ Ernesto Pousada

 

 

Ernesto Pousada

 

 

Ingredion Brasil - Ingredientes Industrias Ltda.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marcelo Couto

 

 

Marcelo Couto

 

 

Vice President Human Resources - South America

 

 

12

--------------------------------------------------------------------------------